                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION



TARVISIUM HOLDINGS, LLC, et al.,                     )
                                                     )
                 Plaintiffs,                         )
                                                     )
vs.                                                  )
                                                     )    Case No. 4:19-cv-00086-FJG
DUKAT, LLC, et al.,                                  )
                                                     )
                 Defendants.                         )
                                                     )
                                                     )

   PLAINTIFFS’ SUGGESTIONS IN OPPOSITION TO DEFENDANTS’ MOTION TO
            DISMISS AND/OR FOR A MORE DEFINITE STATEMENT

         Plaintiffs Tarvisium Holdings, LLC and 45N12E, LLC (collectively, “Tarvisium” or

“Plaintiffs”), by and through their undersigned counsel, hereby oppose Defendants’ Joint Motion

to Dismiss Plaintiffs’ Complaint and/or for a More Definite Statement in its entirety. In support

of this opposition, Tarvisium states as follows:

                                      LEGAL STANDARD

         “‘A Rule 12(b)(6) motion to dismiss tests the sufficiency of a complaint; it typically does

not resolve contests surrounding the facts, the merits of a claim, or the applicability of

defenses.’” Calon v. Bank of Am., 2016 WL 2889077, at *2 (W.D. Mo. May 17, 2016); see also

5B Wright and Miller, Federal Practice and Procedure § 1356 (3d ed. 2016) (“cases from

throughout the federal judicial system” “make clear” that “the purpose of a motion under Federal

Rule 12(b)(6) is to test the formal sufficiency of the statement of the claim for relief; the motion

is not a procedure for resolving a contest between the parties about the facts or the substantive

merits of the plaintiff’s case”).




67800417.2
             Case 4:19-cv-00086-DGK Document 9 Filed 03/19/19 Page 1 of 16
         “To survive a motion to dismiss, a complaint must contain sufficient factual matter

accepted as true, ‘to state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

claim has facial plausibility when the pleaded factual content allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 663. “Under

Rule 12(b)(6), the court assumes that the factual allegations in the complaint are true and

construes them in the light most favorable to the plaintiff.” Quintero Community Assoc. Inc v.

Hillcrest Bank, 2014 WL 1687165, at *3 (citing Data Mfg. Inc. v. UPS, Inc., 557 F.3d 849, 851

(8th Cir.2009)).

                                          ARGUMENT

I.       Defendants’ Argument that Tarvisium’s Declaratory Judgment Claim (Count I)
         and Contract Claim (Count II) Fails to State a Claim is Without Merit

         Defendants make two primary arguments why Tarvisium’s Complaint supposedly fails to

state a claim upon which relief can be granted as to Count I and II. Both are without merit.

                     Defendants’ Apparent Assertion that the Court Should
                          Consider Matters Outside of the Pleadings

         Defendants first claim that Tarvisium omitted various alleged facts from its Complaint

and that the Court should consider the alleged facts proffered by Defendants in their motion to be

true. See e.g., Defendants’ Joint Motion to Dismiss Plaintiffs’ Complaint and/or for a More

Definite Statement [Doc #7], ¶ (Plaintiffs admitted they did not make a 1/1/19 Note payment and

omitted from complaint other non-payments), ¶ 3 (Plaintiffs omitted from their complaint their

retention of an outside consultant to review Dukat’s financials), ¶ 4 (Plaintiffs omitted from their

complaint that they supposedly delayed in entering into agreements with suppliers and vendors,

etc.). Defendants then claim that the omitted alleged facts serve as the legal basis to dismiss


                                                 2
67800417.2
             Case 4:19-cv-00086-DGK Document 9 Filed 03/19/19 Page 2 of 16
Counts I and II. This argument runs directly afoul of well-established standards for motions

brought under Rule 12(b)(6), Fed.R.Civ.P., and is otherwise without merit.

         Other than citing one case that simply sets forth the elements of a breach of contract

claim, Defendants do not cite any case in support of their argument, much less one that stands for

the proposition that the Court should consider Defendants’ proffered allegations from outside of

the record. Nor could they as it is well-settled that the Court is to evaluate a 12(b)(6) motion

based upon the allegations of the plaintiff’s complaint, materials embraced by the complaint,

exhibits attached to the complaint,1 and matters of public record with all reasonable inferences

given in the plaintiff’s favor. See Mills v. City of Grand Forks, 614 F.3d 495, 498 (8th Cir.2010)

(quoting Porous Media Corp. v. Pall Corp., 186 F.3d 1077, 1079 (8th Cir.1999)). And, even if

Defendants’ arguments were not impermissibly premised on mere allegations asserted in their

motion, they would fail.

         For instance, Defendants’ argument that Tarvisium failed to make note and other

payments to Defendants is irrelevant because Tarvisium’s obligation to do so was excused by

Defendants’ material breach of the integrated contract. “In Missouri, matters incorporated into a

contract by reference are as much a part of the contract as if they had been set out in the contract

in haec verba.” Dunn Indus. Group, Inc. v. City of Sugar Creek, 112 S.W.3d 421, 435 n.5 (Mo.

banc 2003); 11 Williston on Contracts Sec. 33:14 (4th ed.)(“An integration need not be reflected

in only one document; the parties’ complete agreement can consist of or be reflected in multiple

documents.”).


1
  This Court can and should consider the integrated contract on Defendants 12(b)(6) motion.
Indeed, it supports Tarvisium’s positions stated here. While Tarvisium did not attach the
agreements constituting the integrated contract to its Complaint, it refrained from doing so only
because of the voluminous nature of those documents. See Complaint [Doc #1], ¶ 30 n.1 (“Due
to the voluminous nature of the Agreements, they are not attached here but can be provided upon
request.”)
                                                3
67800417.2
             Case 4:19-cv-00086-DGK Document 9 Filed 03/19/19 Page 3 of 16
         Here, the promissory note and other documents at issue in this case are part of the

“Ancillary Documents” that are incorporated by reference into the parties’ asset purchase

agreement (“APA”).2 And, the integration clause in the APA makes this clear when it expressly

states, “This Agreement and the Ancillary Documents constitute the sole and entire agreement of

the parties to this Agreement with respect to the subject matter contained herein and therein . . .

.” See Amended & Restated Asset Purchase Agreement dated July 23, 2018, Section 10.06,

attached as Exhibit A, to Defendants’ Motion to Dismiss (emphasis added). Thus, the APA, the

promissory note, and other Ancillary Documents constitute one integrated contract.

         Relatedly, Missouri follows the “first to breach rule,” that is, one party’s material breach

of contract excuses the non-breaching party’s performance.          Forms Manufacturing, Inc. v.

Edwards, 705 S.W.2d 67, 69 (Mo. App. E.D. 1985). Tarvisium has alleged throughout its

Complaint that Defendants were the first to materially breach the integrated contract which gave

it the option to excuse its own performance. See Complaint [Doc #1], ¶¶ 49 – 75, 86, & 96. If

this is accepted as true, as it must be at this stage, any obligation of Tarvisium to make note or

other payments under the integrated contract was excused.

         Defendants also assert that Tarvisium omitted from its Complaint that Tarvisium had an

independent consultant review Dukat’s financials during due diligence. Aside from the fact that

this argument impermissibly relies on Defendants’ mere assertions, it does not aid Defendants.

This is because under Missouri law a party may be fraudulently or negligently induced into



2
  The APA defines “Ancillary Documents” to mean “The Bill of Sale, the assignment and
Assumption Agreement, Intellectual Property Assignment Agreement, Assignment and
Assumption of Leases, the Transition Services Agreement, Non-Compete Agreement, License
Agreement, Buy-Out Agreement, Promissory Note, Security Agreement, and other agreements,
instruments and documents required to be delivered at Closing.” See Amended & Restated Asset
Purchase Agreement dated July 23, 2018, Article I, attached as Exhibit A, to Defendants’ Motion
to Dismiss.
                                               4
67800417.2
             Case 4:19-cv-00086-DGK Document 9 Filed 03/19/19 Page 4 of 16
entering into a contract even when they conduct an investigation where “(1) the investigating

party makes only a partial investigation and relies on both the results of the inspection and the

misrepresentation; (2) the buyer lacks equal standing to find the truth, and the facts are not easily

ascertainable but are peculiarly within the knowledge of the seller; or (3) the seller makes a

specific and distinct misrepresentation.” Outdoor Center, Inc. v. GreatLodge.com, Inc., 688 F.3d

938, 942 (8th Cir. 2012); see also Tietjens v. Gen. Motors Corp., 418 S.W.2d 75, 82 (Mo.

1967)(“[I]t is not just that a man who has deceived another should be permitted to say to him,

‘You ought not to have believed or trusted me,’ or ‘You were yourself guilty of negligence.’”).

Here, Defendants make no claim that any investigation taken by Tarvisium fell outside of the

categories set forth in Outdoor Center case, much less present evidence of it.

         While Defendants do not explain their position, they also state in cursory fashion,

“Further per Paragraph 4(c), Plaintiff Tarvisium filing this action is an independent event of

immediate default upon the Promissory Note . . . .” Motion to Dismiss, ¶ 2. But ¶ 4(c) of the

Promissory Note is simply a standard ipso facto clause relating to bankruptcy and reorganization

proceedings and has no application in this case.3 Defendants assertions that an ipso facto clause

applies to a suit for breach of the integrated contract is also completely inconsistent with the

provisions of Sections 8.01, 8.02, 8.04, 8.09, 9.01, 10.10, and 10.11 of the APA which

specifically contemplate legal action in the event of breach or fraudulent or intentional

misconduct. See Motion to Dismiss, Ex. A. Moreover, because Defendants were the first to

materially breach the contract long before this suit was filed, any obligation by Tarvisium to

refrain from filing suit to vindicate its rights is excused.

3
  Such clauses are generally unenforceable in bankruptcy. In re Ward, 392 B.R. 788, 791
(Bankr. W.D. Mo. 2008)(“[I]pso facto clauses, which automatically terminate a contract in the
event of a bankruptcy filing or a change in the debtor’s financial condition, are generally not
enforceable in bankruptcy.”).
                                              5
67800417.2
             Case 4:19-cv-00086-DGK Document 9 Filed 03/19/19 Page 5 of 16
                Defendants’ Assertion that the Contracts Failed for Consideration

         Next, Defendants claim that Tarvisium’s Complaint fails to state claims for declaratory

judgment and express breach of contract because the integrated contract at issue in the case

failed for want of consideration. Id., ¶ 6 (“Plaintiffs, on the face of the Complaint, allege a lack

of adequate consideration . . . .”)(emphasis added), ¶ 8 (“Counts I and II should be dismissed for

failure to state a claim upon which relief may properly be granted at least upon the failure of

consideration . . . .”)(emphasis added). It is unclear whether Defendants’ argument is that the

integrated contract in this case lacked consideration or whether they are arguing from facts

outside of the record that they were not the first to materially breach the contract.4 If the

integrated contract in this case, in fact, lacked consideration at the time that it was entered into as

Defendants seem to suggest, then it would be void. Greene v. Alliance Automotive, Inc., 435

S.W.3d 646, 654 (Mo. App. W.D. 2014)(“the arbitration agreement between Alliance and

Greene lacks mutuality of consideration and is, therefore, invalid, non-binding, and

unenforceable.”); Dwyer v. Dwyer, 895 S.W.2d 183, 187 (Mo. App. E.D. 1995)(“The alleged

agreement is unenforceable at law due to lack of consideration.”).

         The effect of the integrated contract being void or unenforceable would be that neither

party would have any obligations under it and the parties would be entitled to be restored to the

positions they were in before they entered into the integrated contract by returning any partial

performance, the exact same remedy in the case of rescission. Ballenger v. Castle Rock Building

Corp., 904 S.W.2d 62, 64 (Mo. App. W.D. 1995)(“’Rescission of a contract extinguishes it as

effectually as if it had never been made, and restores the parties to the positions they occupied

before the contract was executed.’”)(citation omitted). Under this scenario as suggested by

4
  Tarvisium has plainly alleged that there was consideration at the time that the parties entered
into the interpreted contracts. See Complaint [Doc #1] ¶¶ 30-48, 96.
                                                6
67800417.2
             Case 4:19-cv-00086-DGK Document 9 Filed 03/19/19 Page 6 of 16
Defendants, Tarvisium would be entitled to a return of its $1 million payment to Dukat, a return

of the monies it paid to Dukat and 36Lower to run the business, as well as payment for the

monies Tarvisium had to infuse into the money-losing business that Defendants were operating

for Tarvisium.

         If, on the other hand, Defendants are not claiming there was a lack of consideration at the

time of contracting, but rather that Tarvisium was the first to materially breach the contract, this

is plainly in dispute and again, is based on allegations outside of the record. Tarvisium has

alleged that Defendants were the first to materially breach the contracts which gives Tarvisium

the option to elect to excuse its own performance. See Complaint [Doc #1], ¶¶ 49-75, 86, & 98.

Tarvisium’s allegations must be accepted as true at this stage of the proceedings and therefore,

Defendants’ assertions on the ultimate factual issue of which party was the first to materially

breach the integrated contract do not serve as a basis for dismissal of Counts I and II.

II.      Defendants’ Argument that Tarvisium’s Claim for Breach of the Covenant of Good
         Faith and Fair Dealing (Count III) Fails to State a Claim is Without Merit

         Next, Defendants assert that because a claim for breach of the covenant of good faith and

fair dealing is in the nature of contract, “[i]f [the] breach of contract claim is separately defective,

no cause of action lies for this attempted claim of breach of good faith and fair dealing.” Motion

to Dismiss, ¶ 11. As previously stated, Tarvisium has plainly stated a claim for express breach

of contract. Therefore, Defendants’ position that Tarvisium’s claim for breach of the covenant of

good faith and fair dealing necessarily fails is without merit.

         Defendants next assert that Tarvisium’s allegations supporting its claim for breach of the

covenant of good faith and fair dealing “are merely a restatement of the Plaintiffs’ previous

Count II allegations for breach of contract against the Defendants.” Motion to Dismiss, ¶ 11.



                                                   7
67800417.2
             Case 4:19-cv-00086-DGK Document 9 Filed 03/19/19 Page 7 of 16
This simply is not true and Defendants have ignored Tarvisium’s allegation supporting this

claim. As the Missouri Court of Appeals has stated:

         “Missouri law implies a covenant of good faith and fair dealing in every contract.” “The
         implied duty of one party to cooperate with the other party to a contract to enable
         performance and achievement of the expected benefits is an enforceable contract right.”
         “Breach of the implied duty of good faith and fair dealing is a contract action.” “A party
         breaches the covenant of good faith and fair dealing if it exercises a judgment conferred
         by the express terms of the agreement in a manner that evades the spirit of the agreement
         and denies the other party the expected benefit of the agreement.” The purpose of the
         cause of action is to “prevent opportunistic behavior where one party exploits changing
         economic conditions to the detriment of the other party.”

Rock Port Market, Inc. v. Affiliated Foods Midwest Cooperative, Inc., 532 S.W.3d 180, 188 (Mo.

App. W.D. 2017)(citations omitted).       “’Examples of bad faith resulting in breaches of the

covenant include willfully rendering imperfect performance, abusing power in the specification

of terms, or wrongfully interfering with or failing to cooperate with the other party’s

performance.’” Id. (quoting Reliance Bank v. Paramont Props., LLC, 425 S.W.3d 202, 207 (Mo.

App. E.D. 2014))(emphasis added).

         Here, Tarvisium has specifically plead the same type of conduct that the Rock Port

Market and Reliance Bank cases held to support a claim for breach of the covenant of good faith

and fair dealing. For example, Tarvisium has pled:

         104. Dukat and 36Lower failed to exercise discretion afforded to it under the APA,
         SA, TSA, and/or SSA reasonably and in good faith and/or prevented Tarvisium from
         receiving the expected benefits of the APA, SA, TSA, and SSA, thereby breaching the
         implied covenant of good faith and fair dealing, in making decisions respecting and in
         failing to meet the contractual requirements set forth above.

         52.    [Describing that Defendants were charged under the contracts to] “[c]onduct the
         Business in the ordinary course of business consistent with past practice” [but
         nevertheless shut down the business and failed to inform Tarvisium that it had done so.]

         55.    Far from taking the steps to ensure the continuity of the business, Dukat actively
         undermined it not only by shutting down the business in early September but also by
         engaging in disputes with key vendors and refusing to pay them for expenses incurred by
         Dukat before closing.

                                                 8
67800417.2
             Case 4:19-cv-00086-DGK Document 9 Filed 03/19/19 Page 8 of 16
         65.     And, regarding training, while some training on the software was provided during
         the transition, it was focused entirely on Customer Service, Orders, and Marketplace
         Management. Tarvisium repeatedly requested more in-depth technical and operational
         training on the software, but Mr. Schwartz (the only person qualified to provide this
         training) never complied.)

         72.    [Detailing that Defendant Kattan contacted one of the business’ most important
         suppliers and informed it that it] “should not continue doing business with Tarvisium
         because it was in no position to continue operating the business, without the support of
         Dukat.”

See also Complaint, ¶¶ 6, 54. Tarvisium has also detailed the motivations behind Defendants’

bad-faith conduct:

         5.     Further, on information and belief, Defendants never intended to separate
         themselves from the business permanently. Before the closing, Dukat, Mr. Kattan, and
         Mr. Schwartz shut down the operations of the EHW which had the effect of inflicting a
         fatal wound to the business. After closing, Defendants only minimally complied with its
         responsibilities to operate the business without any impact to its financial condition.
         (emphasis added)

         7.      On information and belief, Defendants were either indifferent to the continued
         success of EHW after the closing in direct violation of the contractual agreements or
         intentionally caused EHW to fail in order to obtain the assets of the business back
         through the security agreement that Tarvisium had executed in Dukat’s favor. (emphasis
         added)

These allegations are more than sufficient to plead a claim for breach of the covenant of good

faith and fair dealing under the preceding authorities.

III.     Defendants’ Argument that Tarvisium’s Claim for Fraudulent Inducement (Count
         IV) Fails to State a Claim is Without Merit

         Next, Defendants argue that (a) Plaintiffs did not plead fraud with particularity, and (b)

that “Plaintiff made no allegations why the individual Defendants should be held personally

liable for any alleged acts done by any business entities, specifically, such as a theory of piercing

the corporate veil where either the entity was not well capitalized or that either individual




                                                 9
67800417.2
             Case 4:19-cv-00086-DGK Document 9 Filed 03/19/19 Page 9 of 16
Defendant had such complete control over the entity that he treated it as his alter ego.” Motion

to Dismiss, ¶ 21.

                   Tarvisium has Pled Fraudulent Inducement with Particularity

         First, Defendants claim that “Plaintiffs make a conclusory statement that the Defendants

made representations as to the sales and profitability of Essential Hardware, and that those

representations were false without providing any specific factual allegations of what

representations was [sic] false, how they were material and how Plaintiffs’ reliance upon the

representations was reasonable . . . .” Motion to Dismiss, ¶ 16. Defendants’ argument is belied

by the Complaint.

         Respecting the representations that were made by Defendants, Tarvisium has made

specific and detailed allegations about the Defendants’ representations:

         21.    By way of example, the financial statements supplied to Tarvisium represented,
         among other things, that EHW’s trailing twelve months (TTM) net sales through June 30,
         2018 were $13,750,129.82, or roughly $1,145,844 per month. Further, the financial
         statements that Dukat supplied to Tarvisium represented that EHW’s gross margin was
         $5,472,006 for the same period, equivalent to 40% of net sales.

         22.   Similarly, Dukat, Mr. Kattan, and Mr. Schwartz represented that for the first six
         months of 2018, EHW’s net sales were $7,296,656, or roughly $1,216,109 per month.
         And, EHW’s gross margin for the same period was reportedly 41.5% of net sales.

Respecting the falsity of Defendants’ misrepresentations, Tarvisium has specifically alleged:

         25.    On information and belief, these representations, which were in stark contrast to
         the post-closing financial performance of EHW (which was being managed and operated
         by Defendants both pre and post-closing) were false.

         76.    Since the closing, the financial results of the business have been abysmal. In
         October, the business had gross sales of only $302,882.30, or about 25% of the
         represented pre-closing monthly gross sales.

         77.     And, in November, the business had gross sales of $555,519.27, or about 46% of
         the represented monthly pre-closing sales.



                                                10
67800417.2
             Case 4:19-cv-00086-DGK Document 9 Filed 03/19/19 Page 10 of 16
         78.    The results were only slightly better for December, as EHW registered gross sales
         of $643,774.76; barely 53% of the monthly gross sales reported in the first half of 2018.

         82.      As further support for this allegation, Tarvisium has since learned that Dukat
         manipulated the EHW financials that were provided in due diligence. Specifically, the
         sale of EHW was always part of a business carve out, where Dukat sold its most valuable
         vertical to Tarvisium. Because it was a carve-out sale, Dukat separated the EHW
         financials from those of the other verticals. Tarvisium has since learned that these carve-
         out financials were manipulated in at least one essential sales channel—Amazon.com—
         for the first six months of 2018. On information and belief, Dukat inflated the
         Amazon.com revenue by $500,000 and understated the costs of goods sold for the same
         period by $200,000. Stated another way, Dukat misrepresented the EHW financials for
         the first six months of 2018 by a net $700,000. Applying a valuation multiple of four to
         this amount, the misrepresentation by Dukat effectively inflated the value of EHW by
         $2.8 million. The financials associated with other sales channels may have been
         manipulated as well. On information and belief, both Mr. Kattan and Mr. Schwartz were
         responsible for and participated in deciding which items of revenue and expense
         purportedly applied to EHW.

Respecting the reasonableness of Tarvisium’s reliance, Tarvisium has specifically alleged:

         24.    These representations were material to Tarvisium’s decision to enter into the
         agreements described in more detail below and were made by Dukat, Mr. Kattan, and Mr.
         Schwartz with the intent that they be relied upon by Tarvisium. In fact, Tarvisium did
         reasonably and justifiably rely upon them. These representations also enabled Dukat and
         Mr. Kattan to negotiate a sale price higher than what was originally agreed at the
         beginning of the negotiation: $5 million instead of the original agreed upon value of $4.5
         million.

In short, Tarvisium has more than sufficiently pled its fraudulent inducement claim with

particularity.

   Defendants Kattan and Schwartz can be Held Directly Liable for their Misrepresentations

         Defendants Kattan and Schwartz also claim they cannot be held personally liable because

even assuming they made fraudulent misrepresentations, they would have made them within the

scope of their corporate authority. In support of this argument, they cite one case interpreting

Iowa law that contains a general discussion of the doctrines of alter ego and veil-piercing. See

HOK Sport, Inc. v. F.C. Des Moines, L.C., 495 F.3d 927 (8th Cir. 2007)(interpreting Iowa law).

Aside from the fact that the integrated contract has a Missouri choice of law provision, Iowa law

                                                 11
67800417.2
             Case 4:19-cv-00086-DGK Document 9 Filed 03/19/19 Page 11 of 16
therefore does not apply, and the facts of the HOK case are dissimilar to this one, Missouri law

provides that an individual can be held directly liable for his or her misrepresentations even

assuming that the individual’s misrepresentations were made within the scope of his or her

corporate authority.

         It has long been held in Missouri that “[a]n officer of a corporation cannot escape

liability for fraudulent misrepresentation on the ground that he was acting for the corporation.”

Bank of Atchison County v. Byers, 41 S.W.325, 139 Mo. 627 (Supp. 1897)(emphasis added); Ray

County Sav. Bank v. Hutton, 123 S.W. 47, 224 Mo. 42 (Supp. 1909). More recently, the

Missouri Court of Appeals for the Western District has also held that direct claims lie against an

employee for his or her misrepresentations regardless of whether the misrepresentations were

made within the scope of the employee’s employment:

         [T]o the extent that [the insurer] and [the claims adjuster] contend that the [claims
         adjuster] cannot be personally liable because he was acting solely as [the insurer’s]
         employee, their contention is without merit.
         ...
         The fact that [the claims adjuster] was acting as an agent for [the insurer] does not change
         the fact that [the claims adjuster] may have made misrepresentations to Grisamore and
         that [the claims adjuster] may be liable as a result.

Grisamore v. State Farm Mut. Auto. Ins. Co., 306 S.W.3d 570, 576 (Mo. App. W.D. 2010)).

And the Missouri Court of Appeals for the Western District made abundantly clear that its

holding was premised on general Missouri tort law and not somehow on the nuisances of

insurance law. Id. (“[C]laims for negligent and fraudulent misrepresentation do not presuppose

that the tortfeasor is an insurer or even require involvement of insurance policies. The fact that

Sisk was acting as an agent for State Farm does not change the fact that Sisk may have made

misrepresentations to Grisamore and that Sisk may be liable as a result.”). And, this Court

agrees, including in at least two recently-decided cases. See Plazaview, LLC v. The Travelers


                                                 12
67800417.2
             Case 4:19-cv-00086-DGK Document 9 Filed 03/19/19 Page 12 of 16
Indemnity Col. and Shawn O’Roark, 2015 WL 9875294, at *2 (W.D. Mo.); see e.g., Kurz v.

Progressive Cas. Ins. Co., 2012 WL 1424537, at *3 (W.D. Mo).

         And, while not necessary under the preceding authorities, Tarvisium has pled facts to

support that Defendant Kattan also had independent personal motivations for making

misrepresentations that were separate and apart from the interests of Defendant Dukat:

         4.      Unbeknownst to Tarvisium until after the September 21 closing, Mr. Kattan
         urgently needed a large cash infusion to, among other things, . . . liquidate a substantial
         and aging inventory of high-end Italian shoes leftover from a business which had been his
         primary source of income for over thirty years (cash was quickly needed to start up a
         business to sell and advertise the discounted product—which he did shortly after closing).
         Accordingly, Mr. Kattan searched for a buyer of EHW to pocket as much cash as
         possible at closing ($1 million) for his short-term needs. To achieve this aim, on
         information and belief, Dukat, Mr. Kattan, and Mr. Schwartz misrepresented the financial
         health of EHW during negotiations of the deal, inflating both its historical sales and
         profitability.

In short, Defendants Kattan and Schwartz’s assertions that Tarvisium has not stated a claim for

fraudulent inducement is without merit.

IV.      Defendants’ Argument that Tarvisium’s Claim for Negligent Misrepresentation
         (Count V) Fails to State a Claim is Without Merit

         Next, Defendants Kattan and Schwartz make the same argument for dismissal of

Tarvisium’s negligent misrepresentation claim as they do with respect to Tarvisium’s fraudulent

misrepresentation claim; that is, they claim they cannot be held personally liable for

misrepresentations that they purportedly made in the scope of their authority.           Defendant

Schwartz even proffers from outside of the record an affidavit from his mother, Susan Schwartz,

to the effect that at least as of October 25, 2018, Defendant Schwartz purportedly does not have

an ownership interest in Defendant 36Lower. Aside from the fact that it is wholly improper to

submit purported evidence from outside of the pleadings on a Rule 12(b)(6) motion, Defendant

Schwartz’s mother’s affidavit does not aid him. Again, these defendants ignore that Missouri


                                                 13
67800417.2
             Case 4:19-cv-00086-DGK Document 9 Filed 03/19/19 Page 13 of 16
law permits a plaintiff to make a direct claim against an individual making a false representation

even if that individual is purportedly acting within the scope of their authority with their

employer. Defendants Kattan’s and Schwartz’s ownership interests are irrelevant.

V.       Defendants’ Argument that Tarvisium’s Claim for Tortious Interference (Count VI)
         Fails to State a Claim is Without Merit

         Finally, Defendant Kattan argues that Tarvisium has failed to properly plead his claim for

tortious interference with business expectancy. This argument is also completely without merit.

As Defendant Kattan notes, the elements of this claims are:

         (a)     a contract or valid business expectancy;
         (b)     defendant’s knowledge of the contract or relationship;
         (c)     intentional interference by the defendant inducing or cause of breach of contract
                 or relationship;
         (d)     absence of justification; and
         (e)     damages resulting from defendant’s conduct.

Motion to Dismiss, ¶ 39. As Defendant Kattan well-knows, Tarvisium has plead each and every

one of these elements in its Complaint. See Complaint, ¶ 122-126. And, while Defendant

Kattan asserts in his motion that he did not know that Tarvisium had a business expectancy with

vendor, DoItBest, this position is patently ridiculous.      DoItBest had been one of Essential

Hardware’s most important vendors long before the transactions at issue in this case. See e.g.,

Complaint, ¶¶ 8c, 56, & 57. And, because Dukat was supposedly experienced in running the

business as evidenced by the pre-closing financials that Defendants Kattan and Schwartz

communicated to Tarvisium, Dukat agreed to operate and manage the business for a period of

ninety (90) days after closing, including by “[c]onduct[ing] all daily required functions to ensure

continuation of existing . . . Vendor Management processes that were in place prior to the sale of

the Business to the Customer.” See Complaint, ¶ 40 (citing SA, Exhbit A). In other words, after

Tarvisium purchased the business, Dukat and its employees were to ensure that those same


                                                 14
67800417.2
             Case 4:19-cv-00086-DGK Document 9 Filed 03/19/19 Page 14 of 16
vendors, like critical vendor DoItBest, would continue to supply Essential Hardware as they had

previously done.      Thus, Defendant Kattan plainly knew that Tarvisium had a business

expectancy with DoItBest.

         Defendant Kattan also claims that when he interfered with DoItBest, he did not do so

through improper means. However, Tarvisium has plainly alleged to the contrary:

          [O]n January 29, 2019, Mr. Kattan contacted the Territory Sales Manager of DoItBest,
         one of the most important suppliers to EHW, who supports the EHW account. During
         the conversation, Mr. Kattan requested that DoItBest reinstate Dukat’s account to re-
         establish its business in the hardware sector. This request is, in and by itself, in direct
         violation of the Non-Compete Agreement entered by Dukat and Tarvisium as part of the
         sale. Moreover, during the same conversation, Mr. Kattan indicated that DoItBest should
         not continue doing business with Tarvisium because it was in no position to continue
         operating the business, without the support of Dukat.

Id., ¶ 72. Further, to the extent on reply Defendant Kattan attempts to yet again argue from

outside of the record and claim that he was supposedly protecting his collateral, it must be

pointed out that he had absolutely no right to any collateral under the note because Dukat was the

first to materially breach the contract. And, Defendants themselves even recognize that the very

earliest they would be entitled to a return of any collateral would be March 2, 2019, under their

own theory of their defenses.        Defendant Kattan was plainly breaching the noncompete

provisions of the integrated contract and interfering with Tarvisium’s business expectancy with

DoItBest more than a month earlier on January 29, 2019.             In short, Defendant Kattan’s

arguments that Tarvisium has not stated a claim for tortious interference is without merit.

                                          CONCLUSION

         As discussed in more detail above, Tarvisium has more than adequately plead each of its

causes of action. Defendants’ motion to dismiss should therefore be denied in its entirety.

Alternatively, should the Court determine that one or more of Tarvisium’s claims is not



                                                 15
67800417.2
             Case 4:19-cv-00086-DGK Document 9 Filed 03/19/19 Page 15 of 16
adequately pled, Tarvisium respectfully seeks leave of Court to file a First Amended Complaint

with additional allegations.

Dated: March 19, 2019                                Respectfully submitted,

                                                     POLSINELLI PC

                                                     By:     /s/ Todd H. Bartels
                                                           TODD H. BARTELS              MO #45677
                                                           ROBERT V. SPAKE, JR.         MO #66813
                                                           900 W. 48th Place, Suite 900
                                                           Kansas City, MO 64112
                                                           (816) 753-1000
                                                           tbartels@polsinelli.com
                                                           rspake@polsinelli.com

                                                     ATTORNEYS FOR PLAINTIFFS


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing was electronically
filed on the 19th day of March 2019 with the United States District Court for the Western District
of Missouri using the CM/ECF system which will send notification of such filing to all parties
requesting electronic notice.
                                             /s/ Todd H. Bartels
                                             Attorney for Plaintiffs




                                                16
67800417.2
             Case 4:19-cv-00086-DGK Document 9 Filed 03/19/19 Page 16 of 16
